Wood, J., (after stating the facts). 1. Act 181 óf the General Assembly, approved April 12,1911, is valid. It was recently held by this court that an enacting clause like the one under consideration does not render an act unconstitutional. Ferrell v. Keel, 103 Ark. 96. That case rules this.  2. The court erred in rendering judgment against the appellant and his bondsmen. The temporary restraining order was not “an injunction to stay proceedings upon a judgment or final order” of the county court. Section 3998, Kirby’s Digest; Greer v. Stewart, 48 Ark. 21; Stanley v. Bonham, 52 Ark. 354. The complaint on the information of the prosecuting attorney did not state facts sufficient to give the chancery ■court jurisdiction to render judgment against appellant and his bondsmen on the injunction bond. In the case of the State use Columbia County v. Nabors, 103 Ark. 16, the county brought suit against Nabors, the collector of Columbia County; and his bondsmen, to recover interest on funds of the county which were to be turned into the county depository. In that case the court held that suit could not be maintained against the collector and the sureties on his official bond for the interest that would have been earned until “a determination and adjudication fixing the liability” by the county court. In other words, the court held that the determining of the amount of interest, if any, for which the collector and his bondsmen were liable in that case was within the exclusive jurisdiction of the county court. It follows from the application of the doctrine of that case to the facts of this record that the chancery court had no jurisdiction to render the judgment herein for damages. To this extent,the decree will be modified, and as thus modified it is affirmed.